Case i 2Deasi Ree ANINN Denuumeant® Rii@2Z22bh Pepe iafit

 
      

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #;

DATE FILED: 2/24/2021

 
  
  

 
     

GOTTLIEB & ASSOCIA

VET ORNEYS

   
 

150 E. 18" St., Suite PHR - New York, NY 10003
Tel (212) 228-9795 - Fax (212) 982-6284
NYJG@aol.com

February 22, 2021
VIA ECF

The Honorable Alison J. Nathan
United States District Court Judge
United States District Court
Southern District of New York
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Re: Tucker v. Figo Pet Insurance LLC,
Case No.: 1:20-cv-10394 (AJN)

Dear Judge Nathan,

The undersigned represents Henry Tucker, On Behalf of Himself and All Other Persons
Similarly Situated (“Plaintiff”), in the above-referenced action against Figo Pet Insurance LLC,
(“Defendant”). In response to Your Honor’s Order on February 22, 2021 (Dkt. 8), the
undersigned apologizes for not timely filing the Joint Letter and Proposed Case Management
Plan and respectfully requests the Initial Conference scheduled for February 26, 2021 at 3:15 PM
(Dkt. 6) be adjourned for 60 days because the COVID-19 Pandemic has made it extremely
difficult for the process server to effectuate service on the Defendant. This request will grant
ample time for service to be effectuated, the Defendant to retain counsel and for Defendant’s
Counsel to appear and discuss a possible resolution with Plaintiff’s Counsel. This is the
Plaintiff’s first request for an adjournment.

 

 

The initial pretrial conference scheduled for

February 26, 2021, is adjourned to May 7, 2021, at .

3:15 p.m. The parties shall file their joint letter and

proposed case management plan no later than seven

days prior to the conference. 3/24/2021

SO ORDERED.
SO ORDERED. ALISON J. NATHAN, U.S.D,J.

 

 

 

 

 

 
